Case 2:12-md-02327 Document 9148 Filed 06/19/20 Page 1 of 2 PageID #: 215360



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


IN RE: ETHICON, INC.
       PELVIC REPAIR SYSTEM                                         MDL NO. 2327
       PRODUCTS LIABILITY LITIGATION


THIS DOCUMENT RELATES TO THE
CASES LISTED ON EXHIBIT A


                         MEMORANDUM OPINION AND ORDER

       On June 4, 2020, I entered an order directing plaintiffs in each case on Exhibit A to show

cause on or before June 18, 2020, why her case should not be dismissed without prejudice as to

the remaining defendants, Ethicon, Inc. and Johnson & Johnson pursuant to Rule 4(m) of the

Federal Rules of Civil Procedure. Plaintiffs have not shown cause. The court ORDERS that each

plaintiffs’ cases listed on Exhibit A must be dismissed without prejudice pursuant to Rule 4(m)

for failure to serve the remaining defendants within 90 days after the complaint was filed.


       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party in the cases on Exhibit A.


                                             ENTER: June 19, 2020
Case 2:12-md-02327 Document 9148 Filed 06/19/20 Page 2 of 2 PageID #: 215361




                               EXHIBIT A



    Civil Action No.                             Case Style
     2:18-cv-00273
                                       Zelmat v. Ethicon, Inc., et al.
     2:18-cv-00265           Rodriguez v. Ethicon, Inc., et al.
